DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
2-12 (vertical rod; [0033], line 7; [0036], line 12; line 13).
2-13 (cantilever shaft; [0033], line 7; [0036], line 12; line 14).
2-14 (bearing; [0036], line 14).
232 (serial port; [0039], line 10).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0002], line 3, “problem that” should be --problem of--.

[0009], line 2-3; [0037], line 2-3, “a longitudinal central surface of the seed throwing guide plate passes through a center of circle of the turntable” is seemingly inaccurate (see 112(b) rejection below).
[0019], line 4; [0049], line 4, it is suggested to replace “duck-billed indenting tool” with an art-recognized term.
[0033], line 4; [0035], line 7; [0050], line 10, “bulbil adjusting mechanism V” seemingly should be --bulbil adjusting mechanism IV--.
[0035], line 12, “on the turntable 3” seemingly should be --on the base 6--.
[0036], line 5; line 6, “mounting seat 1” is not referenced in the drawings, and 1 refers instead to vision sensor 1.
[0036], line 13, “the base 1” is not referenced in the drawings, and 1 refers instead to vision sensor 1.
[0036], line 29, “the seed containing device 4” is not referenced in the drawings, and 4 refers instead to baffle plate 4 (see also 112(b) rejection of claim 2 below).
[0039], line 11; [0045], line 4, “vision sensor 14” should be --vision sensor 1--.
Appropriate correction is required.

Claim Objections
Claims 1-3 and 7 are objected to because of the following informalities:
Claim 1, line 11, it is suggested to amend “arranged on the base” to --the seed guide pipe is arranged on the base-- as seems more appropriate in light of Fig. 1.
Claim 2, line 5, it is suggested to amend “roller and abuts” to --roller that abuts-- as seems more appropriate in light of Fig. 5.

Claim 3, line 7, “a surface” should be --the surface--.
Claim 7, line 24, “the gravity” should be --gravity--.
Claim 7, line 24, it is suggested to replace “duck-billed indenting tool” with an art-recognized term.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11-12, “the seed throwing guide plate is arranged on the turntable” seemingly contradicts Fig. 1-2, where the seed throwing guide plate 11 is shown arranged on the base 6 and not the turntable.  It is therefore unclear what Applicant intends to claim.  Claims 2-7
Regarding claim 2, line 9, it is unclear if “a seed containing device” is meant to refer to the same “seed containing bowls” of claim 1, line 9-10.  Claim 3 is rejected as dependent on a rejected base claim.  For further examination, this limitation will be interpreted as one of the seed containing bowls.
Regarding claim 2, line 10-11, “each of the bulbil adjusting devices further comprises an electromagnet” seemingly contradicts Fig. 1-2, where the invention comprises a single electromagnet 7 for controlling each bulbil adjusting device.  It is therefore unclear what Applicant intends to claim.  Claim 3 is rejected as dependent on a rejected base claim.  For further examination, this limitation will be interpreted as --the directional garlic seed throwing mechanism further comprises an electromagnet.
Regarding claim 3, line 2-3, it is unclear if “a fixed seat” is meant to refer to the same “mounting seat” of claim 2, line 7.  For further examination, this limitation will be interpreted as separate from the mounting seat.
Regarding claim 3, line 7, it is unclear whether “a guide groove” is meant to refer to the same “curve” of claim 2, line 8.  For further examination, this limitation will be interpreted such that the curve is a guide groove.
Regarding claim 4, line 4, it is unclear if “a fixed seat” is meant to refer to the same “mounting seat” of claim 2, line 7.  For further examination, this limitation will be interpreted as separate from the mounting seat.
Regarding claim 4, line 7, “the pressure spring passes through the sliding rod” seemingly contradicts Fig. 1-2 and 5, where the spring 2-6 is disposed about the sliding rod, and not passing through.  It is therefore unclear what Applicant intends to claim.  For further examination, this limitation will be interpreted as --the pressure spring is disposed about the sliding rod--.
Regarding claim 5, line 3-5, “a longitudinal central surface of the seed throwing guide plate passes through a center of circle of the turntable” seemingly contradicts Fig. 1-3, where a longitudinal central surface of the seed throwing guide plate 11 faces a center of the turntable, tangential to rotation 
Regarding claim 7, line 6, it is unclear whether “a speed of the speed sensor” is meant to be --a speed detected by the speed sensor--.  For further examination, this limitation will be interpreted as a speed detected by the speed sensor.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deppermann (U.S. 2007/0207485) seed sampling system with orientation system 200.
(JP 2017-521747) seed imaging and orientation system.
Cao (CN 108260385) bulbil direction detecting and adjusting.
Koch (U.S. 2019/0223372) turntable 460, vision sensor 472, plurality of seed adjusting devices 410, 412.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671            

/Alicia Torres/Primary Examiner, Art Unit 3671